     Case 15-31918     Doc 88     Filed 05/24/21 Entered 05/24/21 16:40:27            Desc Main
                                    Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


IN RE:

Brian Michael Stanley, Sr.,                           CASE NO. 15-31918
                                Debtor.               CHAPTER 13




        RESPONSE TO TRUSTEE’S MOTION TO DEEM MORTGAGE CURRENT

         NOW COMES, US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
CABANA SERIES III TRUST (hereinafter referred to as Creditor), by and through its attorneys,
McMichael Taylor Gray, LLC and files this Response to Trustee’s Motion to Deem Mortgage
Current filed on May 3, 2021, docket number 83.
1.       Creditor agrees that the amount required to cure the pre-petition delinquency as set
         forth in Creditor’s claim a has been paid in full.

2.    Creditor agrees that the account is current. The Debtor is due for the June 1, 2021
payment.


This 24th day of May, 2021.

                                                              /s/ Mark A. Baker_
                                                              Mark A. Baker
                                                              NC Bar No. 32382
                                                              McMichael Taylor Gray, LLC
                                                              3550 Engineering Drive
                                                              Suite 260
                                                              Peachtree Corners, GA 30092
                                                              404-474-7149
                                                              mbaker@mtglaw.com
  Case 15-31918        Doc 88      Filed 05/24/21 Entered 05/24/21 16:40:27               Desc Main
                                     Document     Page 2 of 2




                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


IN RE:

Brian Michael Stanley, Sr.                              CASE NO. 15-31918
                                DEBTOR(S)               CHAPTER 13



                                      CERTIFICATE OF SERVICE
        The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO TRUSTEE’S MOTION TO DEEM MORTGAGE CURRENT in
the above captioned case were this day served upon the below named persons by mailing, postage
prepaid, first class mail a copy of such instrument to each person(s), parties, and/or counsel at the
addresses shown below:

Via U.S. Mail
Brian Michael Stanley, Sr.
6615 April Mist Trail
Huntersville, NC 28078

Via CM/ECF electronic service:
Chris Karrenstein
Law Office of Chris Karrenstein,
P.C.
10590 Independence Pointe Pkwy
Suite 200
Matthews, NC 28105

Warren L. Tadlock
5970 Fairview Road, Suite 650
Charlotte, NC 28210

This 24th day of May, 2021.
                                                                /s/ Mark A. Baker_
                                                                Mark A. Baker
                                                                NC Bar No. 32382
                                                                McMichael Taylor Gray, LLC
                                                                3550 Engineering Drive
                                                                Suite 260
                                                                Peachtree Corners, GA 30092
                                                                404-474-7149
                                                                mbaker@mtglaw.com
